Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is in response to applicant’s amendments filed on February 2,2021. 

Claims 1,4,5,7-9 and 12-23 are pending. Claims 2,3,6,10,11 and 24 have been cancelled. Claims 1,9,12 have been amended. 

Claims 1,4,5,7-9 and 12-23 stand rejected under 35 U.S.C. 103 as being unpatentable over Datye (US 3,758,272) for the reasons set forth below.

The rejection of claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is withdrawn in view of applicant’s amendments to the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1,4,5,7-9 and 12-23 are rejected under 35 U.S.C. 103 as being unpatentable over Datye (US 3,758,272).
Datye teaches dyeing fiber substrates such as polyester, nylon, polyurethane, polyacrylonitrile, polyvinylchloride, cellulose or natural polyamide and blends thereof (column 1, lines 72). Datye teaches dyeing at temperatures below 150 degrees C and preferably at 100 degrees C with first solvents which are water miscible and can dissolve the dye such as acetone or glycerol and second solvents which have poorer solvent power for the dye (column 2, lines 1-65). Datye teaches the dyes are insoluble in water, therefore are disperse dyestuffs (column 3, lines 20-35). Example 7 teaches using a disperse dye dissolved in ethylene glycol (polar organic solvent) and dyeing nylon at 100 degrees C and adding water as a diluting agent during dyeing followed by separating the dyed nylon from solvent systems and unfixed dye (column 5, lines 45-66). The ratio of the total volume of the first solvent system for example in example 14 is 200 parts benzyl alcohol to 800 parts heptane or 1:4 or 20:80 and has a fabric to first solvent ratio of 1:5 based on 40 parts polyester to 200 parts benzyl alcohol (column 7, lines 20-40). Datye teaches treating woven or nonwoven fabrics or in another form (column 3, lines 55-70).
Datye does not teach all the claimed embodiments in a specific example, but the claimed embodiments can be readily arrived at by selection from the teachings of the prior art. Datye does not specify dyeing whole garments and a T1 below 100 degrees C.  
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the methods of Datye by selecting the claimed fabrics, dyes and first and second solvents and dyeing at temperatures of less than 100 degrees C as Datye teaches dyeing similar fabrics with disperse dyes by first dissolving the dye in a 
If range of prior art and claimed range do not overlap, obviousness may still exist if the range are close enough that one would not expect a difference in properties, In re Woodruff 16 USPQ 2d 1934 (Fed. Cir. 1990); Titanium Metals Corp. of America v.  Banner 227 USPQ 773 (Fed. Cir. 1985); In re Aller 105 USPQ 233 (CCPA 1955). Applicant has not provided the criticality of their composition as compared to one wherein 100 degrees C is used. All disclosures of the prior art, including non-preferred embodiment, must be considered. See In re Lamberti and Konort, 192 USPQ 278 (CCPA 1967); In re Snow 176 USPQ, 328, 329 (CCPA 1973). Non-preferred embodiments can be indicative of obviousness, see Merck & Co. v.  Biocraft Laboratories Inc. 10 USPQ 2d 1843 (Fed. Cir. 1989); In re Lamberti, 192 USPQ 278(CCPA 1976); In re Kohler, 177 USPQ 399. 
Regarding the ratio of fabric to first solvent of 1:3 to 3:1, it would have been obvious to optimize to the claimed value as the dilution level and amount of first solvent impacts the dye dissolution and penetration into the fabric and slow dilution is recommended by Datye, therefore starting out with a more concentrated dye solution with less first solvent and slowly diluting in the second solvent addition is more effective at dyeing. The examples teach a 1:5 ratio but are not limiting and the broad disclosure does not define . 

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Datye (US 3,758,272) in view of Amick (US 6,068,666).
Datye is relied upon as set forth above.
	Datye does not specify dyeing in whole garment form.
	Amick teaches it is conventional to disperse dye polyester fabrics ion the form of a whole garment (claim 3).
	It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the methods of Datye by dyeing in the form of a whole garment as Amick teaches similar polyester fabrics are conventionally and effectively colored with similar disperse dyes when dyed in whole garment form. Substituting one known method of dyeing a fabric for another efficient method is obvious to one of ordinary skill in the art to arrive at eh predictable result of producing dyed fabric garments. Datye invites the inclusion of dyeing a material in any form.

Response to Arguments
Applicant's arguments filed regarding Datye have been fully considered but they are not persuasive. Datye teaches dyeing similar fabrics with disperse dyes by first dissolving the dye in a water miscible organic polar solvent at temperatures less than 150 degrees C and then adding a second solvent which has less solvency towards to the dye . 
If range of prior art and claimed range do not overlap, obviousness may still exist if the range are close enough that one would not expect a difference in properties, In re Woodruff 16 USPQ 2d 1934 (Fed. Cir. 1990); Titanium Metals Corp. of America v.  Banner 227 USPQ 773 (Fed. Cir. 1985); In re Aller 105 USPQ 233 (CCPA 1955). Applicant has not provided the criticality of their composition as compared to one wherein 100 degrees C is used. All disclosures of the prior art, including non-preferred embodiment, must be considered. See In re Lamberti and Konort, 192 USPQ 278 (CCPA 1967); In re Snow 176 USPQ, 328, 329 (CCPA 1973). Non-preferred embodiments can be indicative of obviousness, see Merck & Co. v.  Biocraft Laboratories Inc. 10 USPQ 2d 1843 (Fed. Cir. 1989); In re Lamberti, 192 USPQ 278(CCPA 1976); In re Kohler, 177 USPQ 399. 
Applicant has not provided data commensurate in scope with the claims to show temperatures of 100 degrees C differ in coloring properties than values just below 100 degrees C for example 99.99 degrees C. Furthermore at least 100 degrees C is a preferred embodiment and references are not limited to the preferred embodiment. Since temperature is recognized by Datye as a variable which can be modified to impact the coloring, it would be obvious to optimize it through routine experimentation absent a showing of criticality for any particular temperature range. Accordingly, the rejections are maintained.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMINA S KHAN whose telephone number is (571)272-5573.  The examiner can normally be reached on Monday-Friday, 9am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Harold Pyon can be reached on 571-272-1498.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/AMINA S KHAN/
Primary Examiner, Art Unit 1761